Citation Nr: 1200963	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-00 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a motor vehicle accident, to include minimal annular bulging, L405 and L4 through S1, with a patent canal and foramina (low back disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from September 1994 to February 1994.  She had reserve service with active duty for training (ACTDUTRA) from June 2003 to May 2004 and from October 2007 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In March 2010, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of the proceeding has been associated with the claims file.

In August 2010, the Board remanded this matter for further evidentiary development.  Specifically, the Veteran was to be scheduled for a VA examination to assess the nature and severity of her low back disability.  Such an examination was performed on August 2010.  The Board finds that the RO has substantially complied with the dictates of the August 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998). The Board will proceed to the merits of the case.  


FINDINGS OF FACT

The Veteran's service-connected low back disability has been manifested by symptoms of pain, as well as flexion limited to 80 degrees.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for the low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

A predecisional letter dated in January 2008 satisfied the duty to notify elements.  See Quartuccio, 16 Vet. App. at 187; Dingess, 19 Vet. App. 473.  However, the Veteran is challenging the initial evaluation assigned following the grant of service connection for her low back disability.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that she has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability ratings, the Board notes that the VA requested and obtained all information from the Veteran to support his claim and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, the VCAA's purpose has been affected and any error is non-prejudicial.  In this case, service connection has been granted, and initial disability ratings and effective dates have been assigned.  The claim has been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  VA's duty to notify has been satisfied.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records have also been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2011).  The Veteran was afforded VA examinations in June 2008 and August 2010 to assess the severity of her low back disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate as they are predicated on a review of medical records and the examiner fully addressed the rating criteria that are relevant to rating the disabilities at issue here.

Thus, there is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected low back disability since she was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4) (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II.  Increased Rating 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

The Veteran seeks an initial disability rating greater than 10 percent for her service-connected low back disability.  The RO has awarded a 10 percent rating for residuals of a motor vehicle accident, to include minimal annular bulging of L4-5 and L4-S1 with patent canal and foramina, effective February 2, 2008, the day following the date of service separation, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.  Consequently, the Board may only consider the thoracolumbar spine claim in light of the criteria for evaluating diseases and injuries of the spine that were revised on September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003); VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

Intervertebral disc syndrome under DC 5343 is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2011).  

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a.  A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees,  38 C.F.R. § 4.71a, Plate V.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Id. at Note (5).  

Under the General Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation requires evidence of incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Id.  A 20 percent evaluation requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent evaluation requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent evaluation requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  Note (1) states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  

Turning to the evidence of record, the Veteran's service treatment records show complaints of low back pain dating to January 1995 when she was diagnosed with back strain.  She denied trauma during this time.  During a May 2001 examination, her spine was found to be clinically normal and she expressly denied recurrent back pain.  Her April 2004 post-deployment health assessment shows that she denied back pain.  A Statement of Medical Examination and Duty Status report dated in October 2007 indicates that the Veteran was involved in a motor vehicle accident while on ACDUTRA.  Medical records from Baptist Health Medical Center provide that that in October 2007 the Veteran was involved in a motor vehicle accident and thereafter complained of low back pain.  She was diagnosed with low back strain.  A November 2007 MRI report provides continued complaints of thoracic and lumbar spine pain.  She had a MRI of the thoracic spine at that time with unremarkable findings.  The MRI results for the lumbar spine showed minimal annular bulging at L4-5 and L5-S1 with patent canal and foramina.  

Following service discharge, the Veteran was afforded a June 2008 VA examination where she complained of continued low back pain since the October 2007 motor vehicle accident.  He rated her pain as 7 on a 0 to 10 scale and reported taking ibuprofen twice daily.  She reported not experiencing flare-ups.  She could not do sit ups, lift anything heavy, sit for long periods of time, or run.  Bending was difficult.  She indicated not experiencing any incapacitating episodes in the past year and no radiating pain.  Her posture and gate were normal and she did not use an assistive device.  Examination of the lumbar spine revealed mild tenderness to palpation in the thoracolumbar area.  Her forward flexion was limited by pain to 80 degrees and her extension was to 25 degrees.  There was no loss in range of motion due to pain, fatigue, weakness, or incoordnation upon repetition.  There were no neurological abnormalities.  She was diagnosed with residuals of a motor vehicle accident with lumbar spine pain and MRI showing minimal annular bulging at the L4-5 and L5-S1 levels with patent canal and foramina.  She reported that she had returned to school fulltime.    

Following the August 2010 remand, the Veteran was afforded another VA examination to assess the severity of her low back disability.  During the August 2010 VA examination, the Veteran complained that her pain was still a 7 on a scale of zero to 10 in the morning and with activity and rest the pain will decrease to a 5.  She reported no radiation of pain.  She indicated working as a pharmacy technician and had not missed work due to her back.  She did not wear a brace and had no bladder problems or complaints of constipation.  There were no incapacitating episodes noted within the past year.  On examination, the Veteran was able to get in and out of the chair and on and off the examination table without difficulty.  She had a normal gait.  Forward flexion was to 90 degrees with pain at the extremes.  She was found to be neurovascularly intact with sensation, motor, and reflexes.  The MRI of the lumbar spine showed minimal degenerative changes without any thecal sac or neural foraminal narrowing.  X-rays showed normal alignment.  The Veteran was diagnosed with chronic lumbar spine sprain with minimal spondylosis.  

The Veteran submitted a statement accompanying her August 2008 notice of disagreement where she indicated that there were days when her back pain was so severe that it was almost impossible to get out of bed.  During her March 2010 Board hearing, the Veteran testified that her low back disability had worsened since her June 2008 VA examination.  She reported that she was employed as a pharmacy technician where she was required to constantly stand and walk as well as stoop and reach for objects.  She indicated that these activities aggravated her back pain.  The Veteran indicated that she took pain medications which masked the pain she felt in her low back.  These statements describing her symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  In this regard, the competent medical evidence discussed above is of greater probative value as it describes the scheduler criteria in assessing her low back disability.  

The medical evidence shows that the Veteran's range of motion exceeds the range of motion warranting a 10 percent disability rating.  The VA examinations provide that the Veteran's flexion was to 80 degrees in June 2008 and to 90 in August 2010.  During these examinations, there was no additional limitation noted.  As such, the Veteran does not meet the requirements for a rating in excess of 10 degrees under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  

Looking to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the evidence of record does not indicate that the Veteran suffered from any incapacitating episodes as defined under 38 C.F.R. § 4.71a, DC 5243, Note (1).  As such, the Veteran is not warranted a higher rating under the Formula.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's low back disability is not warranted on the basis of functional loss due to pain, fatigability, or weakness as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent.  The effect of such in the Veteran's low back disability is contemplated in the currently assigned disability evaluation.  The Veteran's lumbar spine flexion was 90 degree in August 2010 with mild pain at the extremes and no change in repetitive testing.  There was also no fatigability, lack of endurance, weakness or instability noted at that time and no additional limitation of motion after repetition in June 2008 or in August 2010.  

Further, with respect to any neurologic abnormalities, including, but not limited to, bowel or bladder impairment, the Veteran's neurological functioning was normal.  There was no sensory loss, evidence of any radiculopathy, or neurological abnormality in the lower extremities.  Her gait was normal during the both examinations.  During the August 2010 examination, the Veteran was diagnosed with chronic lumbar sprain with minimal spondylosis.  There are no further objective neurological abnormalities which would merit separate evaluations.  38 C.F.R. § 4.71a, at Note (1).  

Finally, the Board has considered the rule of Hart.  The evidence does not show that the Veteran's symptoms have risen to the level for a rating in excess of 10 percent at any time during the period on appeal.  The Board concludes that staged ratings are inapplicable.

For the reasons noted above, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)(a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluation for the Veteran's low back disability is adequate.  The Veteran disagrees with the rating primarily on the basis of painful residuals.  In other words, she does not have any symptoms from her service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have "exceptional or unusual" disabilities; she merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluation for these service-connected disabilities is adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App. at 115.  

Lastly, the Board observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the evidence shows that the Veteran maintains fulltime employment.  She has indicated that the pain in her back makes it almost impossible to get out of bed and her current profession requires standing, bending and reaching for items which exaggerates her low back pain.  However, there is no indication that the Veteran is incapable of maintaining substantial employment.  As such, a claim for TDIU has not been raised by the record.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of a motor vehicle accident, to include minimal annular bulging, L4-5 and L4-S1, with a patent canal and foramina is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


